Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 19, 2015

The Court of Appeals hereby passes the following order:

A15A1706. GREG WYATT et al. v. VILLA HIZER.

      Villa Hizer filed an action to quiet title to land. The trial court adopted a
special master’s recommendation and entered a final judgment in favor of Hizer.
Greg Wyatt appealed to this Court. However, we lack jurisdiction.
      Under Ga. Const. 1983, Art. VI, Sec. VI, Par. III, the Supreme Court has
original appellate jurisdiction over cases involving title to land. Because Wyatt’s
appeal implicates title to land, jurisdiction over this matter lies in the Supreme Court.
See Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004).
Accordingly, the appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                         Court of Appeals of the State of Georgia
                                                                              05/19/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.